SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

179
KA 13-01621
PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JOHN FRIELLO, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, THE LAW OFFICE OF GUY
A. TALIA (GUY A. TALIA OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Douglas A.
Randall, J.), rendered April 30, 2013. The judgment convicted
defendant, upon a jury verdict, of driving while intoxicated, a class
E felony, and aggravated unlicensed operation of a motor vehicle in
the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of, inter alia, driving while intoxicated as a class E felony
(Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i] [A]), defendant
contends that the verdict is against the weight of the evidence with
respect to the element of intoxication. We reject that contention.
“Where, as here, witness credibility is of paramount importance to the
determination of guilt or innocence,” we must afford great deference
to the fact-finder’s opportunity to view the witnesses, hear their
testimony and observe their demeanor (People v Harris, 15 AD3d 966,
967, lv denied 4 NY3d 831). It was for the jury to determine whether
to credit the testimony of the arresting officer that defendant
exhibited a number of signs of intoxication, or the testimony of
defendant’s acquaintances that he did not appear to be intoxicated
(see People v Shelton, 111 AD3d 1334, 1336, lv denied 23 NY3d 1025).
The jury was also entitled to consider, as evidence of consciousness
of guilt, defendant’s refusal to participate in field sobriety tests
(see generally People v Berg, 92 NY2d 701, 706), or to submit to a
chemical test (see People v McGraw, 57 AD3d 1516, 1517). Thus,
viewing the evidence in light of the elements of the crime as charged
to the jury (see People v Danielson, 9 NY3d 342, 349), we conclude
that, although a different verdict would not have been unreasonable,
the jury did not fail to give the evidence the weight it should be
accorded (see People v Stevens, 109 AD3d 1204, 1205, lv denied 23 NY3d
                                 -2-                              179
                                                            KA 13-01621

1043; see generally People v Bleakley, 69 NY2d 490, 495).




Entered:   February 10, 2017                   Frances E. Cafarell
                                               Clerk of the Court